Citation Nr: 0700451	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran presented testimony at a videoconference hearing 
in May 2004 before the undersigned Veterans Law Judge.  A 
transcript is contained in the claims file.  The matter was 
previously remanded, in November 2004 and September 2005.  
All directed procedural and evidentiary development has been 
completed.


FINDING OF FACT

The veteran's left knee chondromalacia is characterized by no 
more than slight recurrent subluxation or lateral 
instability, and range of motion limited to no more than 0 
degrees of extension and 115 degrees of flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes (DC) 5257, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006). 

In the present case, VCAA notice was afforded before the 
initial decision.  In March and April 2003 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Moreover, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no effective date will 
be assigned, so that issue is moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Discussion and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's left knee disability is currently rated 10 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5259.  Under that code, a single 10 
percent rating is for application for semilunar removal of 
cartilage with symptomatology.  A higher disability 
evaluation is not provided under this code.

Therefore, the Board must determine whether the medical 
evidence of record supports an increased disability rating 
under any other applicable diagnostic code.

In private treatment records dated from March 2003 to March 
2004, J.L., M.D., indicated the veteran complained of left 
knee pain and giving way.  The assessment in March 2003 was 
knee pain due to patellar and meniscal injury.  Dr. L 
indicated that X-rays were negative for degenerative joint 
disease.  In March 2004, the veteran underwent a left knee 
MRI.  The impression was an obliquely oriented longitudinal 
tear of the posterior horn of the medial meniscus.

In May 2003, the veteran underwent VA examination with QTC 
services.  He complained of recurrent episodes of the knee 
giving way.  The last incident had been in March when he was 
working out.  He said it felt unstable on a chronic basis.  
It did not bear weight well, and swelled every three or four 
months.

On examination, the veteran's gait was normal.  Examination 
of the feet revealed no sign of abnormal weight bearing.  He 
did not use an assistive device for ambulation.  Range of 
motion of the left knee was 0 degrees of extension and 140 
degrees of flexion.  There was no pain, weakness, fatigue, 
lack of endurance, or instability of the knee.  There was no 
ankylosis.  The Drawer and McMurray tests were within normal 
limits.  The left knee demonstrated some crepitus.  X-rays of 
the left knee revealed normal articulating surfaces of the 
distal femur and the proximal tibia.  There was no osteophyte 
formation.  There was some mild joint space narrowing in the 
medial and lateral joint compartments.  The articulating 
surfaces of the patella were somewhat sclerotic, although 
there were no osteophytes visible.  The diagnosis was 
chondromalacia patella of the left knee.

The examiner indicated that the veteran was limited in his 
ability to do activities due to the feeling of instability of 
the knee.  It chronically gave way, causing him to exercise 
caution when performing any walking, climbing stairs, or 
physical activity.

In May 2004, the veteran testified before the undersigned.  
He complained of giving way of his knee.  He was on no 
medications.  His doctor told him he had a tear in his 
meniscus.  He went to the gym every day for physical therapy 
for his knee.  The veteran estimated that his knee gave way 
about three times per month.  When this happened, he used his 
knee brace and ice.  He indicated that he used the brace 
every day at the gym and when his knee was in pain.

In March 2005, the veteran again underwent VA examination.  
He complained of pain and giving way of his knee, which 
caused him to fall.  He was unable to jog or walk fast.  He 
indicated that he worked out in a gym at least five times a 
week.  The veteran did lightweight workouts to strengthen his 
knee.  He wore a left knee brace on a regular basis.  On 
examination, range of motion of the left knee was from 0 to 
120 degrees, at which point the veteran experienced 
discomfort.  With repetitive motion, the veteran developed 
moderate pain and reduced his flexion to 115 degrees.  The 
examiner described three scars over the left knee, ranging 
from 4 to 5.5 inches.  All scars were well-healed and 
nontender.  There was some patellar crepitus.  There was no 
laxity or significant tenderness of the knee.  There was no 
swelling or inflammation.

The veteran had chondromalacia of the left knee and a tear in 
the posterior horn of the medial meniscus of the left knee.  
The examiner opined that the tear in the veteran's medial 
meniscus was related to the chondromalacia of the left knee.

Under 38 C.F.R. § 4.71a, DC 5257, recurrent subluxation or 
lateral instability of the knee is rated 10 percent when 
slight and 20 percent when moderate.

The veteran has certainly complained of instability 
associated with his left knee.  He has estimated that it 
gives way approximately three times per month.  Based upon 
the evidence of record, the Board cannot find that the 
veteran's left knee disability demonstrates a moderate level 
of instability.  Specifically, while the veteran complained 
of recurrent giving way of his knee, and the May 2003 QTC 
examiner indicated that his knee chronically gave way, there 
is no objective evidence of instability of the knee.  In 
particular, the May 2003 QTC examination report indicated 
that the veteran's Drawer and McMurray's tests were within 
normal limits.  Also, the March 2005 VA examiner indicated 
that the veteran's left knee demonstrated no laxity.  Without 
any objective evidence of instability, and taking into 
account the veteran's statements that his knee only gave way 
three times per month, the Board finds that moderate 
recurrent subluxation or lateral instability of the left knee 
is not demonstrated.  Therefore, an increased disability 
rating is not warranted under the criteria of Diagnostic Code 
5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the 
leg is rated 10 percent when limited to 45 degrees and 20 
percent when limited to 30 degrees.  Under DC 5261, extension 
of the leg is rated 10 percent when limited to 10 degrees and 
20 percent when limited to 15 degrees.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

The May 2003 QTC examination report shows the veteran had 
full range of motion of his left knee, from 0 to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II.  In addition, the examination 
report indicated that the veteran did not demonstrate any of 
the symptoms associated with flare-ups, as described in 
DeLuca, supra.  Therefore, an increase to a 20 percent rating 
under DCs 5260 and 5261 is not warranted based on the May 
2003 examination.

The March 2005 VA examination indicated that range of motion 
of the left knee was from 0 degrees to 120 degrees.  This 
does not correspond to an increased evaluation under either 
DC 5260 or DC 5261.  Even considering the effects of pain on 
use and during flare-ups, and the other factors addressed in 
DeLuca v. Brown, supra, there is no objective evidence of 
that the veteran's left knee disability warrants an increased 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45.  Even taking into 
account increased pain and fatigability on flare-ups, the 
March 2005 examiner found that the flexion was limited an 
additional 5 degrees to 115 degrees.  This still does not 
show that the veteran's left knee disability qualifies for an 
increased rating, since flexion limited to 30 degrees is 
necessary for a 20 percent evaluation.

There are no other potentially applicable diagnostic codes 
which would result in an increased rating for the veteran's 
left knee disability.

Finally, the Board notes that the veteran is not entitled to 
an additional evaluation for his left knee scars because, on 
examination, they have not been shown to cause limited 
motion, to cover an area of at least 144 square inches, to be 
unstable, or to be painful on examination.  See 38 C.F.R. 
§ 4.118, DCs 7801, 7802, 7803, 7804.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's chondromalacia of the left knee, the benefit-
of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

A rating in excess of 10 percent for chondromalacia of the 
left knee is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


